Citation Nr: 0121578	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-48 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
compression fractures of the 6th and 7th dorsal vertebrae.  

2.  Entitlement to service connection for a left ankle 
fracture with degenerative joint disease (DJD).  

3.  Entitlement to a disability rating greater than 10 
percent for prostatitis.  

4.  Entitlement to a disability rating greater than 10 
percent for DJD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, the VCAA redefines VA's obligations with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA generally has a duty to assist a veteran in securing 
evidence in support of his claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  That duty includes securing records of relevant 
VA treatment.  38 U.S.C.A. § 5103A(c).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  When VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b).    

In his October 1999 substantive appeal, the veteran related 
that he had VA treatment records of treatment from November 
1996 to the present at the outpatient clinic in Fort Worth 
and the medical center in Dallas.  In December 1999, the RO 
requested medical records from both facilities.  Later that 
month, it received records dated from March 1997 to December 
1999 from the Fort Worth facility only.  There was no 
response from the Dallas medical center.  A remand is 
required so that the RO may attempt to secure VA records from 
the Dallas medical center as provided by the VCAA.   

With respect to the VA records the RO did receive, the Board 
observes that it did not issue a supplemental statement of 
the case considering that evidence.  VA regulation requires 
the RO to prepare a supplemental statement of the case when 
it receives evidence after an appeal is initiated but before 
transfer to the Board, unless the evidence is not relevant to 
the issue or issues on appeal.  38 C.F.R. § 19.37(a) (2000).  
The RO issued its last supplemental statement of the case in 
October 1999 and transferred the case to the Board in 
November 2000.  However, it received the VA records in 
December 1999.  Review of the VA records from Fort Worth 
reveals treatment for left ankle pain and prostatitis, such 
that the records are pertinent to at least two issues in 
appellate status.  In addition, it is arguable that the 
receipt of any evidence is relevant to the issue of whether 
new and material evidence has been received to reopen the 
claim for service connection for a left ankle fracture with 
DJD.  Therefore, the RO should have issued to the veteran and 
his representative a supplemental statement of the case that 
considered the VA medical records.  

The Board acknowledges that VA regulations provide a 
mechanism for waiving initial consideration of new evidence 
by the RO.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  However, 
those provisions apply to cases in which the veteran or his 
representative submits evidence to the RO after the appeal 
has already been transferred to the Board or submits evidence 
to the Board directly.  For example, in this case, the RO 
received private medical records in January 2001 and 
forwarded them to the Board.  VA regulation permits the 
veteran to waive initial consideration of that evidence by 
the RO.  On the other hand, the RO received the VA medical 
records in direct response to its own request and prior to 
certification to the Board.  Accordingly, waiver of RO 
consideration in this instance is not applicable.  In any 
event, a remand is otherwise required for securing other 
evidence, not simply for securing a supplemental statement of 
the case from the RO.  Thus, there is no unwarranted delay in 
adjudicating the veteran's appeal. 

VA's duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  It is essential, in the examination 
of the veteran, as well as the evaluation of the disability, 
that each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.  Where the veteran claims that his service-
connected disability is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)).

The veteran last underwent VA orthopedic and genitourinary 
examinations for evaluation of his service-connected DJD of 
the lumbar spine and prostatitis in November 1997, nearly 
four years ago.  During the June 2001 Board hearing, the 
veteran related that the VA examiners did not have access to 
his records for the examination.  On remand, the veteran 
should be afforded new VA examinations for his disabilities 
in which the examiner considers the history of the disability 
as reflected in medical records and other documents in the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  As provided by law, the RO should 
secure the veteran's VA treatment records 
from the medical center in Dallas dated 
from November 1996 to the present.  

2.  The veteran should be afforded a VA 
orthopedic examination for evaluation of 
the service-connected DJD of the lumbar 
spine.  All indicated tests and studies, 
to include range of motion studies, 
should be performed as deemed necessary 
by the examiner.  The claims folder must 
be made available to the examiner for 
review prior to the examination and the 
examination report should reflect whether 
such review was accomplished.  

The examiner is asked to identify and 
describe any current lumbar spine 
symptomatology, including any functional 
loss associated with the DJD of the 
lumbar spine due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran should also be afforded a 
VA genitourinary examination.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review prior 
to the examination and the examination 
report should reflect whether such review 
was accomplished.  The examiner should 
make specific note of the extent of 
voiding dysfunction (urine leakage, 
urinary frequency, or obstructed voiding) 
or of urinary tract infection.  

4.   The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  The RO should then readjudicate each 
of the veteran's claims as set forth 
above.  If the disposition of any claim 
remains unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


